  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1465 
In the House of Representatives, U. S.,

June 23, 2010
 
RESOLUTION 
Reaffirming the longstanding friendship and alliance between the United States and Colombia. 
 
 
Whereas nearly 15,000,000 Colombians participated in the first round of Colombia’s presidential elections on May 30, 2010; 
Whereas no candidate received an outright majority of the vote, thereby requiring a runoff election between Juan Manuel Santos and Antanas Mockus, the two candidates with the highest vote totals; 
Whereas Juan Manuel Santos, of the National Unity Party, received 46.7 percent of the votes and Antanas Mockus, of the Green Party, received 21.5 percent of the votes; 
Whereas in the second round on June 20, 2010, Juan Manuel Santos received 69 percent of the votes and was thereby declared President-elect of Colombia; 
Whereas Colombia has overcome tremendous challenges to build their democracy; and 
Whereas Colombia remains a vital ally and friend of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms the longstanding friendship and alliance between the United States and Colombia; 
(2)recognizes Colombia’s commitment to the democratic process as demonstrated by the free and fair nature of these multiparty, internationally recognized elections; and 
(3)congratulates President-elect Juan Manuel Santos on his recent victory in Colombia’s June 20, 2010, presidential election. 
 
Lorraine C. Miller,Clerk.
